Citation Nr: 0843119	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for ear 
condition.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been presented to reopen a July 1963 denial 
of service connection for an ear condition. 


FINDINGS OF FACT

1.  A July 1963 rating decision that denied service 
connection for ear condition was not appealed.

2.  Evidence compiled since the July 1963 rating decision 
regarding service connection for ear condition, is cumulative 
and redundant of the evidence before the RO in July 1963 and 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1963 rating decision denying service connection 
for ear condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection ear condition 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in July 1963 the RO denied service 
connection for ear condition on the basis that the condition 
was not shown by the evidence of record.  While the veteran 
reported during a May 1963 compensation and pension (C&P) 
examination that he was treated in service for ear aches and 
reported that he had itching, no pathology was found.  A 
notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In March 2006 the veteran requested that his claim for 
service connection for ear condition be reopened and reported 
that relevant evidence could be found in his military medical 
records.  This request was denied in a May 2006 rating 
decision on the grounds of no new and material evidence.  The 
veteran has appealed. 

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Since the current claim is based on the same factual 
basis as the time the case was last decided on the merits, 
new and material evidence is necessary to reopen the claim.  
Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The veteran served in the Army from August 1944 to November 
1945.  His service personnel records have been obtained.  
However, the veteran's service treatment records have not 
been obtained.  VA has tried on numerous occasions to obtain 
the veteran's service treatment records from the service 
department, and has not been able to obtain them due to fire 
damage.  
Evidence compiled since the July 1963 rating decision 
includes VA treatment records dating from April 2004 to April 
2006 and private audiology records dated in September and 
October 2007.  The VA records show treatment for complaints 
unrelated to the current claim but not any complaints or 
treatment for an ear condition.  The private records show 
evaluation for hearing loss and tinnitus but not for an ear 
condition.  It is noted that the RO denied service connection 
for hearing loss in March 2006 and denied a petition to 
reopen in December 2007.  Since, the new evidence does not 
show a diagnosis of an ear condition, let alone of an ear 
condition  that can be linked to service, the evidence does 
not raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  New and material 
evidence having not been found, the veteran's request to 
reopen his claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In this case, the RO sent a letter in March 2006 that 
informed the veteran of evidence and information necessary to 
establish service connection for a right ear condition and 
what information and evidence VA would provide and which the 
veteran should provide.  The veteran replied to the letter 
the following month.  He stated that his treatment was at the 
San Juan VAMC and that he had no further evidence to submit.

To the extent there was notice error in that the RO did not 
inform the veteran of the basis for the prior denial and 
describe what evidence would be needed to substantiate that 
element, the presumption of any prejudice is overcome in this 
case.  Based on the notices that were provided by VA, the 
veteran is reasonably expected to understand what is required 
to substantiate his claim.  The March 2006 letter, which 
indicated what types of evidence and information he should 
submit to support a claim for service connection and which 
specifically indicated that the evidence must show a current 
disability, in conjunction with the notice of the applicable 
criteria for reopening claims that was provided to him in the 
statement of the case (SOC), provided the veteran with notice 
such that he is reasonably expected to understand what was 
required to substantiate his claim.  Moreover, the SOC 
informed him that his claim was denied in 1963 as the C&P 
examination in May 1963 did not show the presence of an ear 
condition.  The RO then explained why the newly submitted 
evidence was insufficient to reopen the claim.    

Although the RO failed to notify the veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since the veteran's claim 
is not being reopened, no disability rating or effective date 
will be assigned, so there is no possibility of any prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, a review of the claims folder reveals that 
the veteran may have been granted an unidentified benefit by 
the Social Security Administration (SSA), effective in April 
1986.  However, it is unclear to the Board what type of SSA 
benefit the veteran was granted and the veteran has not 
identified any existing SSA records as relevant to his 
contention that he should be service connected for an ear 
condition   As the veteran has not reported to VA that those 
records are relevant to his claim, VA is not required to 
attempt to obtain those records.

As such, the Board finds that no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for an ear condition.  The 
petition to reopen that claim is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


